EXHIBIT 32.2 – SECTION 1350 CERTIFICATIONS Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Michael D. McCall, Controller,Acting Principal Accounting Officer, and Treasurer of OP-TECH Environmental Services, Inc. (the “Company”), certify, to the best of my knowledge and belief, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: the Quarterly Report on Form 10-Q of the Company for the quarter ended March 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (15 U.S.C. 78m or 78o(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 10, 2013 /s/ Michael D. McCall Michael D. McCall Controller and Treasurer, Acting Principal Accounting Officer
